Title: To George Washington from Theodore Foster, 3 October 1793
From: Foster, Theodore
To: Washington, George


          
            Sir,
            State of Rhode Island. ProvidenceOctr 3d 1793.
          
          It is with very great Regret that I inform your Excellency of the Death of the late
            worthy William Channing Esqr. Attorney for the United States,
            within the District of Rhode Island, who died at Newport on the 21st Ulto. He was a firm
            and able Friend and Supporter of the present National Constitution. He was prudent,
            discrete and conciliating in his Conduct as a Public Officer: and his private social
            Virtue such as gained and secured to him the Love and Respect of the People. His Death
            therefore is to be lamented as a National Loss. It is however a
            Consolation that the Constitution of our Country is such that it
              enables your Excellency to point out that Character, to fill the Vacancy who
            shall appear to you best qualified to serve the Public—and that Experience has shewn that this Constitutional Indication
            of Persons suitable for the Public Confidence is happily calculated to cause
            Appointments to fall on the best qualified and most meritorious Characters. And on the
            Presumption that it is always agreeable to your Excellency to receive communications, in
            Writing, from those acting for the State, in the National Legislature, relative to
            National Appointments to Office within the State, I take the Liberty of addressing this
            Letter to you, on the present Occasion.
          Many worthy and respectable Persons have mentioned to Me David
              Howell Esqr. L.L.D. Professor of Law in the College, in this Town, and one of the
            ablest and most esteemed Practitioners of Law, in this State as a Gentleman well
            qualified for the Office of Attorney for the United States, in this District. I have
            conversed with him and find that he will serve in the Office if appointed, and I believe
            his Appointment would give greater Satisfaction than that of any other Person. He
            possesses one of the best Law Libraries in New England. He has heretofore been Attorney
            General for the State—While in the Execution of that Office he was
            called on for his Opinion respecting the Propriety and Expediency of calling a
            Convention for the Adoption of the present National Constitution and having manfully,
            ably and boldly advocated that Measure, in Opposition to the then prevalent Party, he
            was on that Account opposed, at the next Election, when the Office was taken from him,
            in one of those Paroxisms of Party-Spirit, which sacrifices to the Accomplishment of its
            Purposes, every thing however good and excellent, in Competition with it. His Superior
            Literature, his Abilities and his personal Integrity are unquestionable and are
            generally known. And I have no Doubt of his Disposition firmly and zealously to Support
            our present happy national Constitution—It may be objected that the Attorney for the
            District ought to reside in the same Town with the Judge and that therefore he ought to
            be appointed in Newport. On which I beg leave only to observe that much the greatest Part of the National Revenue in this State is raised
            in the District of Providence, which is of Course the Scene of the most national
            Business: That there is daily communication by Water between the Towns of Providence and
            Newport, so that Letters can be every Day reciprocally transmitted; and that I have not
            heard of any Gentleman of the Bar, at Newport, by any Means so well qualified as Mr
            Howell who would probably be willing to undertake the Duties of the Office—and these are
            Considerations which will have their Weight in the Appointment. With the highest
            Sentiments of the most respectful Regard and Esteem I have the Honor to be your
            Excellencys much obliged and most obedient Servt
          
            Theodore Foster.
          
        